DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/09/2022 has been entered. Claims 1-4, 6-13 have been amended, claim 5 has been cancelled and new claims 14-16 have been added. Therefore, claims 1-4 and 6-16 are now pending in the application.

Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Robertson (US – 4,575,057) discloses filament wound Composite Material Leaf Spring comprising:
a spring leaf for a leaf spring (Title, Fig: 1-3), wherein the spring leaf (10, 11, Fig: 1-3) has an upper side (10, Fig: 3), a lower side (opposite side of 10, Fig: 3), two lateral sections (11 on both sides, Fig: 3) extending between the upper side (10) and the lower side (Fig: 3), a longitudinal axis (Attached figure and fig: 5), a section plane (L’E and LE) extending perpendicularly to the upper side and lower side and through the longitudinal axis (Attached figure and fig: 1-3, 5), two end sections (D, Fig: 1), and a middle section (C+B+A+B+C, fig: 1-3, 5) extending between the end sections (D, Fig: 1), wherein the middle section has a clamping region (A or LA, Fig: 1, 5) and wherein a main tension region (LE+LW+LI, Fig: 5) is provided between at least one of the end sections (D) and the clamping region (A or LA, Fig: 1, 5), the thickness (S) of which decreases parabolically in the direction from the clamping region to the end section (D) and the width (B) of the further subregion main tension region extending between the section plane (III) and a lateral section of the spring leaf (20) increases in the direction from the end section (D) toward the clamping region (A, LA, Fig: 1, 5) according to a quadratic function (see figure 2, lower region).
However, prior art fails to disclose wherein a first transition region is arranged between the main tension region and the clamping region, and the thickness (S) of the spring leaf decreases in the first transition region from the clamping region to the main tension region with uniform width, and
wherein the main tension region has a first subregion and a further subregion in the direction from the clamping region toward the end region, and the thickness (S) of the first subregion decreases with uniform width (B) and the thickness (S) of the further subregion decreases with decreasing width.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-4, 6-16 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657